Citation Nr: 0817703	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  01-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1959.

This matter comes before comes before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for a spine disability.  In July 2002, the veteran 
did not appear for his hearing before the Board that he had 
requested in January 2001.  Accordingly, his request for a 
hearing was considered withdrawn.  38 C.F.R. § 20.704(d).  

In October 2002, the Board undertook additional development 
of the evidence as to this issue pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), a regulation that was later invalidated.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 2003, the 
Board remanded the claim for further development.  By an 
October 2004 decision, the Board reopened the veteran's claim 
and then remanded the claim for further development.  

In September 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

On February 23, 2006, the Board issued a decision that denied 
service connection for a spine disability.  The veteran 
thereafter appealed the February 2006 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In June 
2007, the Secretary of Veterans Affairs (Secretary), by and 
through the Office of the General Counsel, and the appellant, 
through his attorney, filed a Joint Motion for Remand (Joint 
Motion).  The Joint Motion requested that the Court vacate 
the Board's February 23, 2006, decision, which determined 
that the veteran was not entitled to service connection for a 
spine disability.  The Joint Motion further requested that 
the matter be remanded to the Board for readjudication for 
discussion of relevant evidence, namely to address a March 
2005 VA consultation record opinion that was favorable to the 
veteran and to provide adequate reasons and bases for its 
decision.  By an Order dated in June 2007, the Court granted 
the Joint Motion, and the case was thereafter returned to the 
Board.

On October 4, 2007, the Board again denied service connection 
for a spine disability.  The veteran appealed the October 
2007 Board decision to Court.  In March 2008, the Secretary, 
and the appellant, through his attorney, filed a Joint Motion 
for Remand (Joint Motion).  The March 2008 Joint Motion 
requested that the Court vacate the Board's October 4, 2007, 
decision and that the matter be remanded to the Board for 
readjudication with respect to addressing the competency and 
credibility of lay testimony and to provide adequate reasons 
and bases for its decision.  By an Order dated in March 2008, 
the Court granted the Joint Motion, and the case was 
thereafter returned to the Board.


FINDINGS OF FACT

The veteran earned a Parachutist Badge in service and the 
competent and probative medical evidence shows that his 
degenerative disc disease of the cervical spine and 
degenerative disc disease of the lumbar spine had their onset 
during service.  


CONCLUSION OF LAW

With giving the benefit of the doubt to the veteran, his 
degenerative disc disease of the cervical spine and 
degenerative disc disease of the lumbar spine were incurred 
in service.  38 U.S.C.A. § 1131, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The veteran seeks entitlement to service connection for 
spinal conditions that have been diagnosed as degenerative 
disc disease of the cervical and lumbar spine segments.  He 
contends that he injured his spine in service as a result of 
training and making five parachute jumps to earn the 
Parachutist Badge and heavy lifting in the Artillery.  He 
claims that he was discharged in December 1959 for medical 
reasons related to a back condition.  He first experienced 
spinal difficulties during his service which have continued 
throughout his life resulting in surgery.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain chronic diseases such as 
arthritis become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
with affording the benefit of the doubt to the veteran, the 
appeal will be granted.  

The veteran's DD Form 214 shows that he earned a Parachutist 
Badge and his specialty was basic field artillery.  According 
to the National Personnel Records Center (NPRC), the majority 
of the veteran's service records are presumed to have been 
destroyed in a fire in 1973.  A few partially burned service 
medical records were available.  When a veteran's records 
have been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

In an initial letter dated in March 1998, the RO advised the 
veteran of the loss of his service medical records.  
Subsequent letters informed the veteran of the loss and that 
a search for records from the Office of the Surgeon General 
(OSG) had also been unsuccessful.  Morning reports indicated 
that the veteran took leave, but not that he was injured or 
was hospitalized.  No clinical inpatient records were 
located.  The record of his personnel file was fire related 
and the information requested could not be reconstructed.  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken pursuant to the duties and obligations 
set forth in Pruitt v. Derwinski, 2 Vet. App. 83 (1992) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The few service medical records available in this case 
include a referral for a mental health consultation and a 
report by a social worker.  The report refers to the veteran 
as having been in service for about nine months, and does not 
relate to treatment or complaints of back pain, or other 
injury, but rather to enuresis.  In discussing the veteran's 
general medical history, the social worker noted that he had 
had the usual childhood diseases, and since then, nothing out 
of the ordinary.  His physical health overall had been 
"excellent."  A recommendation in November 1959 was for a 
"209".  As shown on his DD 214, the separation code was AR 
635-209 which was narratively stated as unsuitability.  Thus, 
a chronic acquired spine disability is not shown in the 
available service medical records.  

The veteran initially stated that he first sought private 
treatment for his back in the 1960's.  However, he did not 
keep records of their names or dates of consultation.  He 
later reported in May 2003 that he had recalled and spoken to 
a doctor who had treated him in the 1960s for spinal 
injuries.  The doctor had complete recollection of having 
treated the veteran for a spinal condition and was absolutely 
certain at that time that his condition was a direct result 
of his military service.  Although the veteran indicated that 
the doctor was willing to provide written verification and/or 
testify on his behalf, to date no evidence has been received.  
Accordingly, those records have not been associated with the 
claims file.  

There is no medical evidence of record showing that arthritis 
of the spine or an organic disease of the nervous system 
manifested to a compensable degree within one year following 
separation from active service.  Therefore service connection 
is not warranted on a presumptive basis.  

The veteran contends that he injured his back in a series of 
five parachute jumps, during jump school which he attended in 
October 1959.  To the best of his recollection in a June 1999 
statement, he reported for sick call and was prescribed anti-
inflammatory medication.  His available service records 
reflect that he attended The Airborne School in October 1959, 
completed Basic Airborne, received the Parachutist Badge, and 
thereafter was a qualified parachutist.  

In November 1998, the veteran was granted disability benefits 
by the Social Security Administration, primarily due to his 
spine conditions.  Neither the decision granting benefits, 
nor the records upon which the decision was based, however, 
relate the veteran's current back disability to his service.

The first clinical evidence of treatment for spine conditions 
is dated in October 1996, when the veteran sought treatment 
from VA.  At that time, the veteran complained of both lumbar 
and cervical spine discomfort.  The impressions were possible 
arthritis.  A VA outpatient treatment record in January 1998 
indicates that the veteran was new to the system and 
presented with complaints of low back pain and neck pain.  
The veteran complained of neck pain, possibly arthritis for 5 
to 6 years and low back pain for years.  The assessment was 
degenerative joint disease.  Thereafter, VA treatment records 
regularly reflect complaints regarding the back and neck 
(degenerative disc disease); although it appears that the 
veteran received most of his treatment from private 
providers.  A January 1998 treatment record from J. E. Smith, 
M.D., notes that the veteran complained of pain in the 
cervical spine for more than 10 years.  In December 1998 at a 
private examination for an unrelated disorder the veteran 
reported suffering chronic neck and back pain since being a 
paratrooper in the military many years earlier.  Private 
treatment records dated from January 1998 to March 2006 show 
that the veteran has continued to receive treatment for his 
spine conditions.  This has included surgical intervention on 
his lumbar spine on two occasions, the first in November 
1998, and the second in December 2004, and, in June 2003, 
surgical intervention on his cervical spine.

The veteran alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  He alleges that he received treatment 
for his spine shortly after his discharge from service and 
periodically thereafter.  

Lay testimony as to continuity of symptomatology is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons.  However, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  The 
veteran has reported symptoms of a back condition since 
service for which he sought treatment.  The Board considers 
that the veteran has also reported that he did not keep 
records of the doctors he saw and moreover, due to the amount 
of time elapsed, it is unlikely that such private medical 
records would still be available.  His wife, who has been 
married to the veteran since he was 26 years old, has 
presented her observations of the veteran experiencing back 
and neck pain since they were married.  In addition, the 
veteran submitted a letter postmarked in 1971 from his wife 
to his grandmother, in which his wife states that the veteran 
had been having trouble with his back and that he had 
received medical treatment for the pain.  Although the letter 
from the veteran's wife to his grandmother does not serve to 
establish a link between the veteran's current spine 
conditions and his active service, it does relate the veteran 
having back symptomatology for which he sought medical 
treatment.  Thus, it supports the veteran's allegation of 
continuity of symptomatology.  The Board finds that the lay 
evidence is competent and credible as to evidence of a 
continuity of symptomatology as to a back condition.  

The veteran also submitted an article from the Internet 
regarding parachute landing falls.  This article discusses 
parachute jumps performed during fiscal year 2000 and states 
that the majority of accidents that occurred during the time 
period researched were from paratroopers failing to perform 
proper parachute landing falls.  It also refers to a specific 
series of parachute being used.  This information is of 
limited probative value to the veteran's claim.  While it 
discusses the occurrence of accidents during parachute jumps, 
it does not provide objective evidence that the veteran 
suffered an accident due to a parachute jump in service.  In 
addition, it refers to a time period many years after the 
veteran's service, and, no doubt, to a different type of 
parachute than the one used by the veteran.  

In statements in support of his claim, and in reporting 
history to examiners, the veteran has reported receiving 
training and making parachute jumps in service and 
experiencing back pain since service.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The veteran has also attributed his current spine 
problems to service; however, as a layman, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  Competency, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the 
veteran's statements are not probative evidence of a 
relationship between his current spine disability and 
service, or an incident in service or to symptomatology since 
service.  

At a VA examination of the spine in April 1998 the veteran 
stated that he had been a parachutist while in service and 
felt certain that he injured his back in parachute jumps.  He 
reported that he may have been given some medicine at the 
time of injuring his back but recalled no other treatment or 
hospitalization.  He continued to have low back and neck 
difficulty over the years which had worsened.  The diagnoses 
were cervical spondylosis and lumbar spondylosis and disc 
disease with left sensory radiculopathy of the left thigh.  
The examiner did not provide an opinion as to whether the 
veteran's current spine conditions were related to his active 
service.

Evidence in support of the veteran's claim consists of VA 
treatment records and private medical evidence relating his 
current spine conditions to his service.  A letter, written 
in May 2003 by his private neurosurgeon, Anil Nanda, M.D., 
stated that the veteran had been a patient of Dr. Nanda since 
December 1998.  The veteran reported that during service he 
was a parachutist.  The veteran felt that during the 
completion of several parachute jumps, his cervical and 
lumbar spines were injured. Dr. Nanda stated that it has been 
his experience that "repeated insults to the neck and back 
usually results in spinal problems for the patient at some 
point during their life."  Dr. Nanda then stated that it was 
his belief that the veteran's symptoms were a result of 
injuries he received as a paratrooper. 

In November 2004 the veteran saw Esther Wylen, M.D., a 
neurosurgeon, at a VA neurosurgery clinic.  The veteran 
related that he was a paratrooper from January to December of 
1959.  He reported that his training and active duty included 
jumping from heights and other maneuvers which put 
significant stress on the spine.  Dr. Wylen wrote "[t]his 
sort of stress, even if only one time, but more so if 
repeated, can lead to degenerative changes in the spine such 
as [the veteran] has."  Dr. Wylen opined that it was more 
likely than not that service-related injuries were directly 
responsible for his spine disorder.  

In December 2004, Dr. Wylen wrote that she saw the veteran in 
November 2004 for complaints of chronic neck and back pain.  
During that visit, the veteran reported that he was involved 
in several parachute jumps during service in which he 
sustained trauma to his spine.  Dr. Wylen then stated that it 
is "well-known that repeated trauma to the neck and back 
will often lead to chronic pain and disability later in 
life."  Dr. Wylen therefore believed that it was "more 
probable than not that the trauma sustained to his back 
during the parachute jumps resulted in [the veteran's] 
chronic debilitating condition."  Finally, Dr. Wylen stated 
that she felt that the veteran was suffering a chronic 
service-related condition for which he deserved compensation.

A March 2005 VA primary care record from a physician reflects 
that the veteran was being reevaluated at this time for his 
chronic nonmalignant pain that most likely was residual 
radiculopathy from the cervical and low back pain, which the 
examiner opined the veteran sustained while he was working as 
a paratrooper serving in the Army.  The assessment included 
chronic nonmalignant pain, most likely cervical and lumbar 
radiculopathy.  He commented that he concurred "with the 
medical opinion of Dr. Nanda and also Dr. Valine (sic) and 
also I see that his current Disability is more probable than 
not that the trauma he sustained to his spine during his 
parachute jump resulted in his chronic debilitating 
conditions."  When seen in March 2006, the VA examiner 
reiterated his concurrence with the opinions of Dr. Nanda and 
Dr. Wylen regarding the veteran's previous back injury and 
that it was most likely service-connected.  

A private medical report date in March 2006 by Austin W. 
Gleason, M.D., indicates that the veteran described the type 
of training he did in service prior to going to jump school 
where he did five different jumps.  His current back 
disabilities were recorded.  Dr. Gleason noted that 
obviously, when the veteran landed on his feet, the force was 
transmitted into the lumbar spine.  He also noted a situation 
where the veteran had a parachute harness on and was swung 
and suddenly released.  The veteran reported that sometimes 
he fell the wrong way, landing on his buttock, and on one 
occasion, falling and knocking himself out and obviously 
injuring his neck to some degree.  The veteran reported that 
he was then sent to jump school, at which time he did five 
different jumps.  The impression was anterior interbody 
fusion at C4- C5 and C5-C6, chronic back syndrome, post-
operative lumbar laminectomy at 3 levels, cervical and lumbar 
spondylosis, right C6 radiculopathy, resolved.  Dr. Gleason 
opined that the repetitive trauma to the veteran's neck and 
back, more probably than not, was related to the injuries to 
his neck and back.  Dr. Gleason noted that there were no 
objective medical records to confirm the veteran's report of 
injury during basic training and jump school training as his 
service medical records were reportedly lost by VA.  

Evidence that does not support the veteran's claim is the 
report of a VA examination in December 2004.  The veteran 
reported that he had a compression fracture of the cervical 
and lumbar vertebrae during his military service.  He 
reported that this injury occurred while he was doing "swing 
landing" training for jump school.  He reported that he was 
swung on a pendulum-type device and then dropped, and he 
landed incorrectly.  He reported that he did have loss of 
consciousness at that time.  He did not recall if X-rays were 
taken at that time, but stated that he did go to sick call, 
where he was informed of the compression fracture.  The 
veteran specifically denied any major trauma or injuries 
post-service.  The diagnoses after physical examination were 
degenerative disc disease of the cervical and lumbar spine, 
both status post surgical intervention.  

The examiner opined that it was not likely that the veteran's 
current cervical spine condition existed in service or that 
it was related to his active service, including to parachute 
training during service.  Similarly, it was not likely that 
the veteran's current lumbar spine condition existed in 
service or was related to his active service.  The rationale 
for these opinions was that the available service medical 
records indicated that the veteran's health was excellent, 
and that he was not discharged for medical reasons.  His DD-
214 reflected that his discharge was general, honorable, and 
that he did not receive severance pay for disability.  There 
was no objective evidence that the veteran's spine was 
disabling upon his discharge.  Additionally, while the 
veteran alleged that he received regular treatment for his 
spine conditions shortly after his discharge from service and 
for years thereafter, the objective medical evidence of 
record, which shows that he first received treatment in 1996, 
did not support that he had indeed sought treatment, nor that 
trauma to his spine during military service was related to 
his current spine conditions.  In taking into consideration 
the letters from Dr. Nanda and Dr. Wylen finding that the 
veteran's current condition is related to his service, the 
examiner stated these letters restated the veteran's 
subjective report of history of sustained trauma to the 
spine.  These opinions were based upon subjective evidence as 
there was no objective evidence that the veteran in fact 
injured his spine during military service.  As they were 
based upon subjective evidence, the opinions were not 
supported by adequate rationale.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The veteran has challenged the opinion of the December 2004 
VA examiner on the basis that she was a nurse practioner who 
did not have the education, experience or background to 
determine whether his low back and cervical spine disability 
were related to service.  The Board notes that medical 
evidence is not limited to that which is provided by doctors.  
Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that an 
examination required under 38 C.F.R. § 5103A may be conducted 
by a nurse practioner, rather than a physician).  However, in 
this case, Dr. Wylen and Dr. Nanda are both neurosurgeons, 
and Dr. Gleason is associated with a Spine Institute and thus 
are considered to have more medical expertise regarding back 
disabilities than the December 2004 VA examiner who is a 
Nurse Practioner.  The opinions of VA examiners have 
concurred with the opinions of Drs. Wylen and Nanda, and thus 
are favorable to the veteran.  Although favorable, this 
opinion is of less probative value for, although the VA 
examiners were staff physicians, there is no indication that 
the VA examiners had the level of training and experience 
regarding spinal conditions as the three private medical 
doctors.  

The Board notes that it does not appear that Dr. Wylen, Dr. 
Nanda or Dr. Gleason reviewed the veteran's claims file, 
however, Dr. Nanda had treated and performed spine surgery on 
the veteran and Dr. Wylen had examined the veteran at a VA 
neurosurgery clinic.  Dr. Gleason based his opinion on a 
detailed history provided by the veteran and noted the lack 
of objective evidence of injury during his basic training and 
jump school training.  

In comparison, the December 2004 VA examiner conducted an in-
depth review of the veteran's claims file, provided a 
rationale for her opinion, and discussed the other 
conflicting opinions of record.  However, although the VA 
examiner reviewed the claims file and provided a rationale 
for her opinion, the basis for her opinion is based on a lack 
of service medical records documenting the veteran's report 
of in-service cervical spine and lumbar spine injuries, 
including compression fracture, and the unavailability of 
medical evidence shortly following his discharge, equating 
this with the absence of in-service and post-service 
complaints and treatment.  Thus, the VA examiner used the 
absence of the service medical records (and post-service 
records immediately following his discharge) as evidence 
against the claim.  However, when service medical records are 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  As noted above, the veteran is competent to report 
about factual matters of which he had first hand knowledge, 
for example, experiencing training for and making parachute 
jumps in service, back and neck pain during service, and 
reporting to sick call.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

Here, as the Board acknowledges, there is objective evidence 
of record that shows the veteran served as a parachutist 
during service.  Thus, there is documentation that the 
veteran performed parachute jumps in service as he claimed, 
and the opinions of Drs. Nanda, Wylen and Gleason are 
consistent with that documented in-service history, as well 
as with the lay evidence provided by the veteran and his 
spouse, who are competent to report on factual matters on 
which they have first-hand knowledge.   See Washington v. 
Nicholson, 19 Vet. App. at 368.   For these reasons, the 
Board concludes that the opinions of Dr. Nanda, Dr. Wylen and 
Dr. Gleason are given more probative weight than the December 
2004 VA examiner's opinion. 

Following review of the evidence, particularly the opinions 
advanced by the private physicians, the Board finds that the 
evidence supports a grant of service connection for a spine 
disability.  There are no prevailing reasons to doubt the 
credibility or probative value of the private physicians' 
statements.  In sum, there is competent medical evidence of a 
nexus between the veteran's experience as a parachutist in 
service, the post-service symptoms and diagnosis, and the 
current diagnosed spine disability.  Since the private 
medical doctors have found that it is at least as likely as 
not that the veteran experienced trauma to his spine during 
the veteran's period of active duty service, and provided a 
nexus opinion relating his degenerative disc disease of the 
cervical spine and degenerative disc disease of the lumbar 
spine to service, the Board finds that the evidence in this 
case is approximately balanced with regard to the merits of 
the veteran's claim.  Thus, as there is a reasonable doubt 
presented, the benefit-of-the-doubt doctrine applies, and the 
veteran's claim must be allowed.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted.

Service connection for degenerative disc disease of the 
lumbar spine is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


